Citation Nr: 0903336	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-33 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant, D.G. and M.V.




ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from October 1942 to October 1945.  He died in January 2006.  
The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota which denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  The appellant filed a notice of 
disagreement in regards to the July 2006 rating decision.  
She requested review by a decision review officer (DRO).  The 
DRO conducted a de novo review of the claim and confirmed the 
RO's findings in an August 2007 statement of the case (SOC).  
The appeal was perfected with the submission of the 
appellant's substantive appeal (VA Form 9) in October 2007.  

The appellant testified before the undersigned Veterans Law 
Judge in regards to the above issue at a personal hearing, 
held by means of video teleconferencing, in February 2008.  
The transcript of the hearing is associated with the 
veteran's VA claims folder.  At that time, a motion to 
advance this case on the Board's docket was granted.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 (2008).  

The appellant subsequently submitted evidence directly to the 
Board, accompanied by a written waiver of consideration of 
such evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2008).

FINDINGS OF FACT

1.  The veteran died in January 2006 at the age of 83.  The 
cause of death was congestive heart failure due to 
atherosclerotic coronary vascular disease due to 
hypertension.

2.  At the time of the veteran's death, service connection 
was in effect for post traumatic stress disorder (PTSD), 
evaluated as 50 percent disabling and bilateral hearing loss, 
evaluated as 30 percent disabling.

3.  A medical opinion obtained by the Board provides 
sufficient medical nexus evidence to establish that the 
veteran's service-connected PTSD aggravated his fatal 
cardiovascular disease and was thus a contributory cause of 
his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted. 
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the 
veteran's death.

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

VCAA notice letters were sent to the appellant regarding her 
cause of death claim in April 2006 and May 2006.  These 
letters appears to be adequate.  The Board need not, however, 
discuss in detail the sufficiency of either the VCAA notice 
letters or VA's development of the claim in light of the fact 
that the Board is granting the claim.  Any potential error on 
the part of VA in complying with the provisions of the VCAA 
has essentially been rendered moot by the Board's grant of 
the benefit sought on appeal.

The Board also notes the appellant has not been provided 
notice regarding degree of disability and effective date as 
required by the recent decision of the United States Court of 
Appeals for Veterans Claims (the Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  As discussed in detail 
below, the Board is granting the appellant's claim.  It is 
not the Board's responsibility to assign an effective date in 
the first instance.  The Board is confident that if required, 
the appellant will be afforded appropriate notice under 
Dingess.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Relevant law and regulations

Cause of death

Benefits may be awarded to a veteran's surviving spouse for 
death resulting from a service-connected disability.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2008).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  
38 C.F.R. § 3.312(b) (2008).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2006).  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312(c)(2).  However, service-connected diseases 
or injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of the death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(3).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The appellant in essence contends that stress from the 
veteran's service-connected PTSD led to his fatal heart 
disease.  See the February 2008 hearing transcript, 
page 5.


In order for service connection for the cause of a veteran's 
death to be granted, three elements must be present: (1) 
evidence of death; (2) evidence of in-service incurrence of 
disease or injury and/or service-connected disability; and 
(3) medical nexus evidence linking (1) and (2).  Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In this case, element (1) has obviously been met.  With 
respect to element (2), at the time of the veteran's death 
service connection was in effect for PTSD, evaluated as 50 
percent disabling.  Hickson element (2) is therefore met.  
[Service connection was also in effect for bilateral hearing 
loss, but the appellant does not contend, and the record on 
appeal does not demonstrate, that this disability had 
anything to do with the veteran's death.]  

With respect to element (3), medical nexus, for reasons 
expressed immediately below the Board finds that the medical 
evidence in this case shows that there existed a contributory 
relationship between the service-connected PTSD and his 
death.

In June 2008, due to the complexities of the medical issues 
involved, the Board, pursuant to 38 C.F.R. § 20.901 (2008), 
requested a VHA opinion from a cardiologist to address the 
following questions:

1.  Is at as least as likely as not that the veteran's 
service-connected PTSD caused his fatal cardiovascular 
disability?

2.  If your response to question (1) is negative for 
causation, is it at least as likely as not that the 
veteran's PTSD aggravated his fatal cardiovascular 
disability?  Please note that when used in this special 
context, aggravation has occurred when it has been 
medically determined that there has been any increase in 
severity of the non service-connected cardiovascular 
disease that is proximately due to or the result of the 
service-connected PTSD, and not due to the natural 
progress of the non service-connected cardiovascular 
disease.

The Board finds that the second question posed to the VHA 
reviewer, Dr. V.F.F., has been answered in the appellant's 
favor [the answer to the first question was inconclusive].  
In support of aggravation, Dr. V.F.F. stated that "[n]ot 
only does PTSD cause emotional and psychological distress, it 
may also slow recovery and hasten progression of heart 
disease."  Dr. V.F.F. also cited to a recent study showing 
that Vietnam veterans with PTSD were twice as likely to die 
from heart disease as veterans without PTSD: "[The 
researchers] hypothesized that PTSD causes the body to 
release stress hormones, which leads to the inflammation and 
damage to the arteries and cardiovascular system damage.  
Stress hormones also tend to reduce the amount of 
inflammation-reducing cortisol in the body."  

This opinion is arguably supported by the medical records, 
which show treatment for anxiety-related symptoms.  Moreover, 
the veteran's daughter, a licensed nurse, submitted a 
statement in August 2006 indicating the veteran's "PTSD 
caused his heart to be stressed over the many years he 
suffered with it in silence."  

Thus, the competent medical evidence of record indicates the 
service-connected PTSD had a contributory effect on the cause 
of the veteran's death, as it aggravated his fatal 
cardiovascular disease.  In other words, the service-
connected PTSD had a material influence in accelerating the 
veteran's death.  See 38 C.F.R. § 3.312(c)(4) (2008).  There 
is no opinion to the contrary.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for the cause of the 
veteran's death is warranted.  The benefit sought on appeal 
is granted.




ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


